Citation Nr: 0206132	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  95-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for a claimed left 
shoulder disorder.  

2.  Entitlement to service connection for a claimed bilateral 
leg disorder.  

3.  Entitlement to an initial rating higher than 20 percent 
for the service-connected herniated nucleus pulposus with 
left L5 radiculopathy.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  






REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1979 to January 
1983, and from November 1989 to July 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO in September 1991, 
February 1992 and January 1993.

The veteran testified before a Hearing Officer at the RO in 
May 1993.

The Board remanded these matters to the RO for additional 
development of the record in March 1997.  

In March 1997, the Board also noted, in pertinent part, that 
the issue of an increased rating for the service-connected 
osteoarthritis of the neck had not been placed in appellate 
status due to the veteran's failure to file a timely Notice 
of Disagreement.  While it was noted that a new claim would 
have to be developed and adjudicated by the RO, the Board 
finds that the indicated action requisite to placing this 
matter on appeal has not been undertaken.  Accordingly, the 
claim of increase for the service-connected osteoarthritis of 
the neck is again referred to the RO for appropriate action.  

In December 2001 rating decision, the RO assigned a 10 
percent rating for the service-connected fracture residuals 
of the left ankle, effective on August 10, 1993; and a 20 
percent rating, effective on May 3, 2001.  The record 
reflects in this regard that the veteran has expressed her 
satisfaction with these assigned ratings for the service-
connected left ankle disability.  Accordingly, the Board 
finds that this matter is no longer in appellate status.  

(The issues of entitlement to an initial rating higher than 
20 percent for the service-connected herniated nucleus 
pulposus with left L5 radiculopathy and a TDIU will be 
addressed in the Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to have 
left shoulder disability manifested by degenerative joint 
disease that is due to service.  

2.  The veteran is not shown to have other current bilateral 
leg disability that is due to service or a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, her 
left shoulder disability manifested by degenerative joint 
disease is due to an injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

2.  The veteran is not shown to have other bilateral leg 
disability due to disease or injury that was incurred in 
active service or proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to her claims.

In this case the veteran's application appears to be intact.  
She has been informed of the information necessary to 
substantiate her claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
Remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claims for service connection for the claimed left 
shoulder disability, and the claimed bilateral leg 
disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of these 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


II.  Service Connection for a Left Shoulder Disability,
and for a Bilateral Leg Disability

A.  Factual Background   

The service medical records referable to the veteran's 
initial period of active service are negative for pertinent 
complaints of findings.  

A careful review of medical records for her second period of 
active service shows that the veteran complained of having 
left arm numbness in January 1991.  She denied trauma, neck 
pain preceding the onset of numbness, or any other injury.  
There was no history of similar complaints.  Upon 
examination, there was full active range of motion and mild 
left trapezius tenderness and tightness.  Her sensation was 
intact.  

The X-ray studies taken of the veteran's left lower 
extremities in January 1991 revealed a normal hip, knee, and 
ankle.  

In a September 1983 rating decision, the RO granted service 
connection for history of fracture of the left ankle and 
assigned a no percent rating under Diagnostic Code 5299, 
effective in January 1983.  

In a September 1991 rating decision, the RO granted service 
connection for herniated nucleus pulposus with left L5 
radiculopathy and assigned a 20 percent evaluation under 
Diagnostic Code 5293, effective in August 1991.

At a VA examination in April 1992, the veteran described 
having numbness extending down the left arm "like a stripe" 
along the posterior surface of the arm and extending into the 
first three fingers of the hand.  

Upon examination, there was an area of numbness involving the 
left arm, but it did not follow the stripe pattern described 
by the veteran; it rather extended around most of the arm and 
included most of the dorsum of the hand.  It was not a 
completely reproducible pattern.  There was no atrophy, 
anesthesia or weakness that could be demonstrated involving 
the arm or leg.  The diagnoses were those of cervical strain 
and osteoarthritis of the neck.  

The VA progress notes dated in March 1992 show an assessment 
of paresthesia of left arm and neck pain with degenerative 
joint disease of the cervical spine.  

The medical records dated in February 1993 show that the 
veteran complained of having pain in her neck and mid-back, 
which radiated into both arms.  The impressions were those of 
thoracic strain and chronic cervical radiculopathy.  

The testimony of the veteran at a hearing in May 1993 was to 
the effect that she had pain and numbness in her left arm, 
which limited her ability to write and use her left hand.  
The veteran testified that she also had problems with her 
left shoulder when she tried lifting items that were a bit 
heavy.  

A report of VA examination in August 1993 notes that, for the 
past two years, the veteran had had posterior cervical pain 
which radiated to both arms and was associated with numbness, 
but no weakness.  The impression was that of chronic cervical 
strain.  

In a September 1993 rating decision, the RO granted service 
connection for osteoarthritis of the neck and assigned a 20 
percent evaluation under Diagnostic Code 5003-5290, effective 
in March 1992.  

The veteran underwent a VA examination in May 2001.  She 
reported a history of chronic recurrent neck pain, which 
radiated down to the left upper arm and down to the left 
thumb, index, and middle fingers.  The veteran denied having 
any pain, stiffness, weakness or fatigability of the left 
shoulder.

An examination of the shoulders showed the bony structures 
and the musculature to be symmetrical.  There was no 
tenderness over the left shoulder.  Her passive and active 
flexion was to 180 degrees; passive and active abduction was 
to 180 degrees.  Her external rotation and internal rotation 
were to 90 degrees.  

The veteran's movements of the left shoulder were performed 
smoothly without incoordination, fatigability or evidence of 
weakened movement against resistance.  The veteran denied 
having any pain in the shoulder during these movements.  The 
X-ray studies taken of the left shoulder showed degenerative 
changes.  

The diagnosis was that of degenerative joint disease of the 
left acromioclavicular joint.  The examiner commented that 
this condition was not causally related to the veteran's 
cervical spine disability.  

The veteran reported a history of numbness on the left leg 
extending down from the left gluteal region.  She denied 
having any pain, stiffness, weakness, or fatigability of any 
other joint in the lower extremities other than the left 
ankle.  An examination of the lower extremities showed no 
evidence of muscle atrophy, bony deformities, or tenderness.  

Her motor examination showed a muscle strength of grade 5/5 
in muscles of the upper and lower extremities both proximally 
and distally bilaterally.  Her sensory examination revealed 
intact touch sensation in both upper and lower extremities.  

No abnormality of the lower extremities was found other than 
the left L5 radiculopathy and recurrent left ankle sprain.  

In a December 2001 rating decision, the RO assigned an 
increased evaluation for the service-connected fracture of 
the left ankle from zero percent of 10 percent, effective in 
August 1993 and 20 percent, effective in May 2001.  


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects of either upper or lower extremities, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry in 1979.  Parker v. Derwinski, 1 Vet. App. 522 
(1991).  

Service connection is in effect for herniated nucleus 
pulposus with left L5 radiculopathy, osteoarthritis of the 
neck, fracture of the left ankle, and hypertension.


(1)  Left Shoulder Disability

The service medical records are negative of manifestations of 
a left shoulder disability.  However, the veteran did file a 
claim of service connection shortly after completing her 
second period of service.  

The post-service medical records show the presence of 
degenerative joint disease of the left acromioclavicular 
joint.  

The veteran has testified as to problems lifting heavy items 
due to a left shoulder disability, her testimony is probative 
for the purpose of establishing the presence of such problems 
since service.  

Accordingly, the Board finds the evidence to be in relative 
equipoise in showing that left shoulder disability as likely 
as not had its clinical onset during her second period of 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for a left shoulder disability manifested by 
degenerative joint disease is warranted.  



(2)  Bilateral Leg Disability

The service medical records are negative for any 
manifestations of a bilateral leg disability.  

The post-service medical records show no abnormality of the 
lower extremities other than the left L5 radiculopathy and 
recurrent left ankle sprain-both of which are already 
service-connected.  

The Board notes that there is no medical evidence in the 
claims folder of a current bilateral leg disability due to 
service or any service-connected disability.  The recent VA 
examination conducted in May 2001 identified no other lower 
extremity disability.  

VA's duty to assist the veteran in accordance with provisions 
of the recently enacted  VCAA requires that an examination of 
the veteran be conducted where there is competent evidence of 
current disability or persistent or recurrent symptoms of 
disability.  38 U.S.C.A. § 5103A.  It is the veteran's burden 
to produce competent evidence of current or persistent 
symptoms of other bilateral leg disability.  

The Board finds that the veteran's claim does not meet the 
basic legal criteria for service connection. Thus, her claim 
is denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

Service connection for a left shoulder disability manifested 
by degenerative joint disease is granted.  

Service connection for a bilateral leg disability is denied.  



REMAND

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for herniated nucleus pulposus 
with left L5 radiculopathy.  

The veteran contends that her lumbar disc disease with 
radiculopathy is worse than currently rated and causes 
functional impairment, particularly during flare-ups.  The 
veteran also maintains that, although she was afforded a VA 
examination in May 2001, this examination did not reflect the 
full extent of her disability.

The report of the May 2001 VA examination indicates that 
there was tenderness to palpation over the lower lumbar 
spine, as well as some limitation of motion. There is no 
opinion as to current severity, including functional 
impairment, of the veteran's service-connected disability.  
The Board also notes that EMG and nerve conduction velocities 
were last done in January 1990.  

Thus, VA cannot rate the lumbar disc disease with 
radiculopathy at this time without further medical 
clarification.  As such, the Board finds that the veteran 
should be afforded another examination.  

In addition, when a veteran submits a claim for a total 
compensation rating based on individual unemployability, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In light of the favorable action taken in granting service 
connection for a left shoulder disability, and need for 
another examination to evaluate the severity of the service-
connected low back disability, action on the issue of a total 
compensation rating based on individual unemployability must 
be deferred for completion of the additional development.  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and have her 
submit any additional medical evidence to 
support her claims for increase.  In 
particular, she should be asked to 
present any competent evidence that tends 
to support her assertions that she is 
precluded from working due her service-
connected disability.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected 
herniated nucleus pulposus with left L5 
radiculopathy and the service-connected 
osteoarthritis of the neck.  
Specifically, the examiner should express 
an opinion as to whether there is severe 
painful motion or weakness associated 
with the lumbar disc disease or cervical 
spine disability.  The examiner should be 
asked whether pain or weakness 
significantly limits functional ability 
during flare-ups.  The examiner should 
also be asked to determine whether there 
is related weakened movement, excess 
fatigability or incoordination. The 
examiner should comment on the severity 
of the service-connected disabilities in 
terms of the applicable rating criteria.  
In addition, the examiner should identify 
all employment limitations presented by 
the service-connected disabilities and 
opine as to the extent thereof.  The 
examiner should provide an opinion as to 
whether the veteran's service-connected 
disabilities render her unable to secure 
or follow a substantially gainful 
occupation.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

2.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
pending claims.  All indicated 
development should be undertaken in this 
regard.  If any action remains adverse to 
the veteran, then an appropriate 
Supplemental Statement of the Case should 
be sent to the veteran and her 
representative, and they should be 
afforded an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



